DETAILED FORM PTO-324 COMMUNICATION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Reason(s) Why the 7/28/2021 Response Is Non-Responsive
01.	The 7/28/2021 "Response" fails to respond to the 3/30/2021 "Office Action" because of the following matter(s). 
The 3/30/2021 Quayle Office Action closed prosecution of this Application by indicating the claims to be allowable but objecting to the specification, under 35 CFR 1.75(d)(1),  for failing to provide clear support or antecedent basis for terms and phrases "a-d," as detailed in the 3/30/2021 Office Action.
The 7/28/2021 Response by amending the claims but still fails to provide to provide clear support or antecedent basis for terms and phrases "a-d," as now modified to be "and contacting an outer periphery …," underlined herein to show the additions. 
The amended language however still recites "outer periphery …" in the claims with respect to the second, third, and fourth bonding layers, without the Response providing clear reasoning or explanation for why "outer periphery," as recited in claims 1-14, has clear support or antecedent basis in basis in the specification. 

As such, the 7/28/2021 Response is made of record but NOT entered.
Claims 1-14 remain allowed but the Specification is still objected to as indicated in the 3/30/2021 Office Action.
Since the Reply appears to be bona fide, Applicant must file a response addressing/correcting the above described matter(s), and satisfying the requirements of 37 CFR § 1.111 and § 1.121, within a shortened statutory period of TWO MONTHS from the mailing date of this notice. Extension of this time period may be granted under 37 CFR § 1.136(a). 
02.	Under the decision in Ex parte Quayle, 25 USPQ 74 (Comm’r Pat. 1935) (1935 C.D. 11; 453 O.G. 213 (Comm’r Pat. 1935)), after all claims in an application have been allowed the prosecution of the application on the merits is closed even though there may be outstanding formal objections which preclude fully closing the prosecution. See M.P.E.P. § 714.14.
Although, the prosecution may be continued as to the formal matters, amendments touching the merits are treated in a manner similar to amendments after final rejection. See M.P.E.P. § 714.14.
In accordance with the practice under Ex parte Quayle, 25 USPQ 74 (Comm’r Pat. 1935) (1935 C.D. 11; 453 O.G. 213 (Comm’r Pat. 1935)), THEREFORE, PROSECUTION AS TO THE MERITS IS NOW CLOSED. See M.P.E.P. § 714.14.
A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. Extension of this time period may be granted under 37 CFR 1.136(a). See M.P.E.P. § 710.02 (b)(D). 
The prosecution of this application case is closed except for consideration of the above noted matter.
Invitation to Interview Examiner
03.	In view of the indication of allowable allowed subject matter and the Quayle Office Action, Examiner notes the option of having an interview, before responding to the outstanding Office Action, to ensure proper reply to the outstanding 3/30/2021 Quayle Action. 
CONCLUSION
04.	A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or an earlier communication on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 

Primary Examiner, Art Unit 2814